Case 1:20-cv-22044-JEM Document 43 Entered on FLSD Docket 08/07/2020 Page 1 of 4




                                 UNITED STATES DISTRICT
                               COURT SOUTHERN DISTRICT OF
                                 FLORIDA MIAMI DIVISION

        GOVERNMENT EMPLOYEES INS. CO.; et al                          Case No.: 20-CV-22044-JEM

          Plaintiffs,

   v.

   MANUEL V. FEIJOO, MANUEL V. FEIJOO, M.D.,
   P.A., WE CARE MEDICAL SERVICES, INC,
   MANUEL MARTINEZ VARELA, TONY NGUYEN,
   D.O.; NEW LIFE CLINICAL SERVICES, INC,
   ALEAN MACHADO,
   JOSE ESTEVEZ, YOANDRA RODRIGUEZ,
   ACCIDENT REHAB ASSC. INC, d/b/a AMERICAN
   MEDICAL & REHAB CENTER, ALEJANDRO
   VAZQUEZ, MARIA VAZQUEZ, ERICK SALADO,
   M.D., MIAMI MEDICAL GROUP, INC, JUAN
   JIMENEZ, GRACIELA JIMENEZ, JOSE MARQUEZ,
   M.D., MARIA NODARSE, D.C., YARA VAZQUEZ and
   HAI UZAN

          Defendants.
                                                  /

          DEFENDANTS’ REPLY TO PLAINTIFF’S MEMORANDUM OF LAW IN
               OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

         Defendants, WE CARE MEDICAL SERVICES, INC, and MANUEL MARTINEZ

  VARELA, by and through its undersigned counsel (Defendants), submit this Reply to Plaintiff’s

  Memorandum of Law in Opposition to Defendants’ Motion to Dismiss, [DE 26], and state:

  I. Plaintiffs Have No Standing to Bring These Claims In the Case at Bar

          Despite Plaintiff’s arguments in its Response, the issue in this action remains the same:

   whether GEICO should be permitted to create a private right of action by alleging violations of

   a number of regulatory statutes without civil enforcement provisions together, to create

   common law causes of actions, thereby asking this Court to judicially create a private right of
Case 1:20-cv-22044-JEM Document 43 Entered on FLSD Docket 08/07/2020 Page 2 of 4



   action, where the legislature did not intend to create one.

          Contrary to Plaintiff’s arguments, none of GEICOs claims can survive without this Court

  making a determination that there were statutory violations. GEICO in its Response, states that

  Defendants are incorrect in their assertion that it lacks standing to bring this suit because there

  is no private right of action. However the cases it cites appear to be distinguishable under the

  pertinent fact pattern, and that the Florida Supreme Court cases of Murthy v. N. Sinha Corp.,

  644 So. 2d 983 (Fla. 1994) and QBE Ins. Corp. v. Chalfonte Condo. Apt. Assn., 94 So. 3d

  541 (Fla. 2012), which were not cited to those courts, are still applicable.

          In addition, the District Court cases cited, are factually distinguishable from the case at

  bar. Most of the cases dealt with a factual pattern in which the illegality of the defendants

  activities was evident on the face of the complaint. Contrary to this type of facially fraudulent

  illegality, which made any alleged statutory violations incidental, and which the court’s accepted

  as the basis for finding standing in those cases to bring its claims, in the case at bar, the

  substantive factual allegations in the Complaint are so sparse, that all that GEICO can do to

  attempt to establish its standing to bring its claims, is to allege supposed violations of the

  statutes. As such, the private enforcement of these statutes becomes the sole basis of its legal

  standing to bring the claims in GEICO’s Complaint, once again, in contravention of the Supreme

  Court cases cited.

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (quoting Bell Atl. v. Twombly, 550 U.S. 544, 570 (2007)). The

  plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

  sheer possibility that a defendant has acted unlawfully.” Id. “But where the well-pleaded
Case 1:20-cv-22044-JEM Document 43 Entered on FLSD Docket 08/07/2020 Page 3 of 4



  facts do not permit the court to infer more than the mere possibility of misconduct, the

  complaint has alleged-but it has not ‘show[n]’-‘that the pleader is entitled to relief.’” Id. at

  679.

         As such, in the case at bar, unlike the cases cited, GEICO has not shown any conduct by

  the defendant’s independent of the alleged statutory violations, which would give it the standing

  to pursue its claims for damages. Thus, the statutory violations claims, as pled in the case at bar,

  become in effect, a private cause of action under that statute, contrary to the Florida Supreme

  Court cases cited above.

         Accordingly, it is respectfully submitted, that in this particular case, GEICO has not

  shown the necessary standing to bring these actions, as alleged.

  II. Plaintiffs’ Fail to Allege It’s Fraud Claims with the Requisite Particularity under Rule
  9(b)
          Despite Plaintiffs’ arguments in its Response to the contrary, Plaintiff’s claims for fraud

   should be dismissed because they fail to comply with the heightened pleading standard under

   Rule 9(b) of the Federal Rules of Civil Procedure. A plaintiff “must provide particular facts so

   the Court is not left wondering whether a plaintiff has offered mere conjecture or a specifically

   pleaded allegation on an essential element of the lawsuit.” Id. (quoting Mitchell v. Beverly

   Enters., 248 F. App’x 73, 75 (11th Cir. 2007)). Failure to meet Rule 9(b)'s standards results in

   dismissal of the complaint. Id.

         GEICO, once again, throughout its voluminous Complaint, generalizes the alleged

  fraudulent conduct without specifying particular incidents sufficient to meet its pleading burden.

  The particularity requirement applies not only to Plaintiffs’ common law fraud, but also to its

  claims for violations of FDUTPA. See Meitis v. Park Square Enters., No. 608CV1080-

  ORL22GJK, 2009 WL 703273, at *2 (M.D. Fla. Jan. 21, 2009)(determining that rule 9(b)’s
Case 1:20-cv-22044-JEM Document 43 Entered on FLSD Docket 08/07/2020 Page 4 of 4



  requirements apply to claims under the Florida Deceptive and Unfair Trade Practices Act

  reasoning “[m]ost courts construing claims alleging violations of the Federal Deceptive Trade

  Practices Act or its state counterparts have required the heightened pleading standard

  requirements of Rule 9(b).”) (citing cases). In sum, Plaintiff must plead the violations of each

  of the predicate statutes and the violations of FDUTPA and the fraud claim with particularity as

  to each defendant.

         WHEREFORE, for the reasons fully set forth above, Defendants respectfully requests

  that this Honorable Court enter an Order dismissing Plaintiff=s Complaint and granting any other

  such relief this Court deems just and proper.


                                  CERTIFICATE OF SERVICE

             I hereby certify that on this 7th day of August 2020, I electronically filed the

      foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

      foregoing document is being served this day on all counsel of record via

      transmission of Notices of Electronic Filing generated by CM/ECF.


                                                  By: /S/Carlos Cruanes
                                                         Carlos Cruanes
                                                         FBN: 0121940
                                                  LAW OFFICES OF CARLOS CRUANES, P.A.
                                                  815 N.W. 57th Avenue, Suite 401
                                                  Miami, Florida 33126
                                                  Telephone: (786) 378-8189
                                                  Facsimile: (305) 631-1816
                                                  E-Mail: ccruanes@cruaneslaw.com
